            Case 1:18-cv-05834-JGK Document 50 Filed 01/29/20 Page 1 of 1

                   Michael Faillace & Associates, P.C.
                                             Employment and Litigation Attorneys

60 East 42 nd Street, Suite 4510                                                   Telephone: (212) 317-1200
New York, New York 10165                                                            Facsimile: (212) 317-1620




                                                                  January 29, 2020
ByECF

Hon. John G. Koeltl                                                            tfSDCSDNY
United States District Court                                                   .DOCUMENT
Southern District of New York                                                   ELECTRONlCAll V ~IL~~
                                                                               DOC#                      _tJ
40 Foley Square
New York, New York 10007                                                       DA TE   FiLm-=_ (_-:-3°Q_:~--------·:
                  Re:         Perez et al. v. West Side Pizza LLC et al.
                              18-cv-5834 (JGK)

Your Honor:

        This firm represents Plaintiffs in the above-referenced action. We write to respectfully
request an adjournment of the conference scheduled for February 3, 2020. The original corporate
Defendant West Side Pizza LLC has not appeared by counsel following the withdrawal of their
prior counsel. (DKT #36) Newly added Defendants have not appeared or answered the amended
complaint. Plaintiffs are in the process of seeking certificates of default as to Defendants and
respectfully request leave to move for default against all Defendants.

         We thank the Court for its attention to this matter.

                                        J/      JOJO      Respectfully submitted,

CO,/f€"'G/t,S            rS    Cf1,,.,'C,(;H   fl),
                                                  By: _ _;../=-s/--=-M=1=·c=ha=e=-l-=--F=ai=ll=ac=e"-------
c Ovr >€, L-       ~ ta A vl f I<,£ {) Gf:/1 ✓<-f       ·Michael A. Faillace
                                                         60 East 42 nd Street, Suite 4510
 /JAfJ(;/"5 1            uo
                 f'v/1-fvtJ.l"'f     rlllf              NewYork,NewYork10165
 [dvf'-f 1S, fl.,Jv~>I ()Y (-ftJv,tA-T                            Telephone:(212)317-1200
                                                                  Facsimile: (212) 317-1620
  t7      J- O1 D                                                 Attorneys for Plaintiff
     I              ,
             SO         011,.9 f./'- E,O ~




                              Cerlified as a minority-owned business in the State of New York
